Name: 97/848/EC: Commission Decision of 3 December 1997 concerning a request for exemption submitted by Germany pursuant to Article 8 (2) (c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  land transport;  organisation of transport;  chemistry;  Europe
 Date Published: 1997-12-19

 Avis juridique important|31997D084897/848/EC: Commission Decision of 3 December 1997 concerning a request for exemption submitted by Germany pursuant to Article 8 (2) (c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the German text is authentic) Official Journal L 349 , 19/12/1997 P. 0075 - 0075COMMISSION DECISION of 3 December 1997 concerning a request for exemption submitted by Germany pursuant to Article 8 (2) (c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the German text is authentic) (97/848/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (1), as last amended by European Parliament and Council Directive 97/27/EC (2), and in particular Article 8 (2) (c) thereof,Whereas the request submitted by Germany on 10 June 1997, which was received by the Commission on 23 June 1997, contained the information required by Article 8 (2) (c); whereas the request concerns the production of glazing from a hard material (polycarbonate) and installation of the same in a type of vehicle;Whereas the reasons set out in the request - according to which such glazing, and installation of the same, do not meet the requirements of the relevant Directive, namely Council Directive 92/22/EEC of 31 March 1992 on safety glazing and glazing materials on motor vehicles and their trailers (3) - are well-founded;Whereas the Community Directive concerned will be amended in order to permit the production and installation of such glazing;Whereas the measure provided for in this Decision is in accordance with the opinion of the Committee on Adaptation to Technical Progress set up by Directive 70/156/EEC,HAS ADOPTED THIS DECISION:Article 1 The request submitted by Germany for an exemption concerning the production of glazing from a hard material (polycarbonate) and installation of the same in the rear lateral part of a type of motor vehicle is hereby approved.Article 2 This Decision is addressed to the Federal Republic of Germany.Done at Brussels, 3 December 1997.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 42, 23. 2. 1970, p. 1.(2) OJ L 233, 25. 8. 1997, p. 1.(3) OJ L 129, 14. 5. 1992, p. 11.